947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby H. BENFIELD, Plaintiff-Appellant,v.Francis B. SAUL, II, individually;  B.F. Saul Company,Incorporated, Defendants-Appellees,andChevy Chase Advisory Company, a Maryland Corporation, Defendant.
No. 91-1043.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 18, 1991.Decided Oct. 30, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Woodrow W. Jones, Senior District Judge.  (CA-90-189-SH)
C. Gary Triggs, Powell & Triggs, Morganton, N.C., for appellant.
Robert B. Byrd, Robert C. Ervin, Byrd, Byrd, Ervin, Blanton, Whisnant, McMahon & Ervin, P.A., Morganton, N.C., Benjamin S. Custer, Jr., Shaw, Pittman, Potts & Trowbridge, Washington, D.C., for appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Bobby Benfield appeals from a judgment of the district court dismissing with prejudice his diversity action brought against B. Francis Saul II and the B.F. Saul Co. asserting a claim for intentional infliction of emotional distress, on the alternative grounds that Benfield's complaint failed to state a claim upon which relief could be granted;  that the claim was precluded by Benfield's voluntary dismissal of two prior state court actions asserting the "same claim" for preclusion purposes;  that the action was barred by the statute of limitations;  and that personal jurisdiction over the defendants was lacking.


2
The parties having waived oral argument in this court, we have considered the appeal on the written briefs and record.   For the reasons expressed in the district court's memorandum opinion, Benfield v. Saul, No. CA-90-189-SH, slip op. at 3-6 (W.D.N.C. Feb. 19, 1991), we conclude, without addressing the other grounds for dismissal, that Benfield's voluntary dismissal of two prior state court actions constituted an adjudication on the merits of the claim in this action that required its dismissal with prejudice on grounds of claim preclusion.


3
The judgment of the district court is accordingly affirmed.


4
AFFIRMED.